BENEDICT, District Judge.
The payment on June 2, 1893, of $250 by tbe owner of the ship to Francis S. Turner, an attorney at law employed by the libelant to collect the bill now sued for, for which sum the attorney then gave a receipt on account of this bill, was, in my opinion, payment pro tanto of the bill sued on, notwithstanding the fact that only $100 of the $250 was paid over by the attorney to the libelant, and that, some two weeks after the $250 was so paid to the attorney, he gave to the owner of the ship another receipt for the $250, which stated that $100 of the $250 was for services as attorney of ¡he owner of the ship. The claimants are, in my opinion, entitled to have $250 credited on the bill sued for. This being the only question presented for decision, the decree must be for the libelant, for the amount of the bill, with interest, after crediting $250 as paid on June 2,1893. The recovery must be without costs.